DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain fifteen sheets of figures 1-20 were received on 12/30/2020.  These drawings are approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claim recites an open range as can be seen in the feature thereof “The camera optical lens …optical lens” (lines 1-5). Applicant should note that while the disclosure provided five embodiments of the camera lens which has a field of view; however, the field of view of the embodiments are in the range of 87.00 to 89.40, see Table 21. With such information then it is not expect that the camera lens in the light of description provided in the disclosure covers any camera lens with field of view larger than 1030 or 152.90 or 3560 or  … which each value is within the range as claimed. Applicant should note that a range of greater than or equal to 870 is a range which includes values of 1030 or 152.90 or 3560 or  …
Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The camera optical lens as recited in the present independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 6,970,306; 8,154,807 and 11,209,619 and the Japanese reference No. 2005-345919 by the limitations governing the relationships among the focal lengths of the first positive lens, the focal length of the second negative lens, the focal length of the third positive lens, the radius of curvatures of the object-side lens surfaces and the image-side lens surfaces of the first and second lenses, the space/gap between the first and second lenses, the space/gap between the second and third lenses as recited in the claim by the features thereof “the camera optical lens satisfies … the third lens” (claim 1 on lines 5-24). It is noted that while an optical lens having a first positive lens, a second negative lens, and a third positive lens is disclosed in the prior art as can be seen in each of the mentioned US Patents and the Japanese reference; however, the optical lens of each mentioned Patent and the Japanese reference does not satisfies all conditions a recite din the mentioned claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THONG Q NGUYEN/Primary Examiner, Art Unit 2872